 

 

 

 

 

 

 

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
LED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS JUL - 9 2024
AMARILLO DIVISION
RONALD T. SPRIGGS, § CLERK, U.S. DistRic yo
§ By Jepuly
Petitioner, §
§
V. § 2:18-CV-120-Z-BR
§
BRIAN THOMAS, et ai., §
§
Respondents. §

ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
AND
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions, and recommendation of the United
States Magistrate Judge to deny the Petition for a Writ of Habeas Corpus filed by Petitioner
in this case. (ECF No. 11). No objections to the findings, conclusions, and recommendation
have been filed. After making an independent review of the pleadings, files, and records in
this case, the Court concludes that the findings, conclusions, and recommendation of the
Magistrate Judge are correct. It is therefore ORDERED that the findings, conclusions, and
recommendation of the Magistrate Judge are ADOPTED, and the Petition for a Writ of
Habeas Corpus is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate
Procedure 22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United
States District Courts, and 28 U.S.C. § 2253(c), the Court denies a certificate of
appealability, because Petitioner has failed to make “a substantial showing of the denial of

a constitutional right.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Hernandez

 
v. Thaler, 630 F.3d 420, 424 (Sth Cir. 2011). The Court ADOPTS and incorporates by
reference the Magistrate Judge’s findings, conclusions, and recommendation filed in this
case in support of its finding that Petitioner has failed to show (1) that reasonable jurists
would find this Court’s “assessment of the constitutional claims debatable or wrong,” or
(2) that reasonable jurists would find “it debatable whether the petition states a valid claim
of the denial of a constitutional right” and “debatable whether [this Court] was correct in

its procedural ruling.” Slack, 529 U.S. at 484.

SO ORDERED.

July ] , 2021.

Leola

HEW J. KACSMARYK
ED STATES DISTRICT JUDGE

 

 
